Exhibit 10.30 LETTER OF REAFFIRMATION OF GUARANTY, ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES AND PROCEEDS DUE, ASSIGNMENT OF RENTS AND SUBLEASES, PLEDGE AGREEMENT, AND UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT DATED:As of March 31, 2011 TO: Manufacturers and Traders Trust Company One M & T Plaza, Buffalo, New York 14240 Re:(i) (a) ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES AND PROCEEDS DUE (“Assignment of Franchisee Notes”), (b) ASSIGNMENT OF RENTS AND SUBLEASES (“Assignment of Rents”), (c) PLEDGE AGREEMENT (“Pledge Agreement”), and (d) UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT (“Assignment of Trademarks”), each dated as of August 7, 2007 and thereafter reaffirmed as of March 31, 2010, executed and delivered by EMERGING VISION, INC. (“Borrower”) to MANUFACTURERS AND TRADERS TRUST COMPANY (the “Bank") and (e) the GENERAL SECURITY AGREEMENTS (collectively, the "Security Agreement") executed and delivered to the Bank by each of EMERGING VISION, INC., OG ACQUISITION, INC., 1725/B/A THE OPTICAL GROUP, AND VISIONCARE OF CALIFORNIA, each dated as of August 7, 2007 (except for Visioncare of California whose guaranty is dated as of March 31, 2010) and thereafter reaffirmed as of March 31, 2010 ( and the Assignment of Franchisee Notes, the Assignment of Rents, the Pledge Agreement, the Assignment of Trademarks and the Security Agreement are collectively referred to as the “SECURITY DOCUMENTS”) and (ii) (a) CONTINUING GUARANTY made by OG ACQUISITION, INC., COMBINE BUYING GROUP, INC., 1725/B/A THE OPTICAL GROUP AND VISIONCARE OF CALIFORNIA ( the “Primary Guarantors”) dated as of August 7, 2007 (except for Visioncare of California whose guaranty is dated as of March 31, 2010) and thereafter reaffirmed as of March 31, 2010 (“Primary Guaranty”) and (b) CONTINUING GUARANTY made by all of the other subsidiaries of Borrower listed in the annexed Exhibit of Subsidiaries (“Subsidiary Guarantors”) dated as of March 31, 2010 (“Subsidiary Guaranty” which together with the Primary Guaranty are collectively, the “GUARANTY”); All of the above having been made and delivered in connection with a certain loan made to EMERGING VISION, INC. by Manufacturers and Traders Trust Company as of August 7, 2007 as same was thereafter modified by that certain NON-REVOLVING LINE OF CREDIT AGREEMENT and TERM LOAN NOTE each dated as of March 31, 2010, as same is being further modified contemporaneously herewith by that certain NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of in the amount of $3,351,854.45 and TERM LOAN NOTE in the amount of $500,000.00 (collectively, the “Loan”). Dear Sirs: In connection with a certain loan made to EMERGING VISION, INC. by Manufacturers and Traders Trust Company dated as of August 7, 2007 as same was thereafter modified by that certain NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of $4,251,921.13 and TERM LOAN NOTE in the amount of $1,000,000.00 dated as of March 31, 2010 (collectively, the “Loan”), Borrower and the Guarantors executed and delivered the Security Documents and Guaranty to the Bank.The Loan is being further modified contemporaneously herewith by that certain NON-REVOLVING LINE OF CREDIT AGREEMENT in the amount of $3,351,854.45and new TERM LOAN NOTE in the amount of $500,000.00. In addition, Borrower has requested additional financing from the Bank in the form of a $100,000.00 Line of Credit Loan for the purpose of supporting working capital.In consideration for the modification of the Loan and the Line of Credit, the Bank has required this reaffirmation of the Guaranty and Security Documents previously executed and delivered to the Bank for the purpose ofreaffirming the guaranties and security interests granted to the Bank with respect to the modification of the Loan and this additional financing being granted to Borrower. Accordingly, each of the undersigned hereby reaffirms and ratifies all the terms, conditions, representations, and covenants contained in the Security Documents and Guaranty and certifies that there are no defenses, offsets, or counterclaims thereto as of the date hereof. Each of the undersigned further covenants and agrees (i) that the security interests, pledges and assignments granted to Manufacturers and Traders Trust Company by the Security Documents and respectively as appropriate perfected by subsequent UCC-1 filings, remain in full force and effect as set forth therein and that same continue to constitute a binding first security interest in the stated assets of each of the undersigned securing the Borrower’s and each of the undersigned’s debt to Manufacturers and Traders Trust Company, and (ii) that the Guaranty granted to Manufacturers and Traders Trust Company by the Primary Guarantors and Subsidiary Guarantorsremains in full force and effect as set forth therein and that same continue to constitute a binding guaranty of all obligations of the Borrower to the Bank by each of the undersigned Guarantors and that same are unaffected by the inactive status of the following Subsidiary Guarantors whether at the time of the execution of the Subsidiary Guaranty by the Subsidiary Guarantor or thereafter, and (ii) that the Security Documents and Guaranty are in full force and effect. Each of the undersigned further covenants and certifies that the attached Exhibit “A” represents the current list of subsidiaries, that each of its Guaranty dated as of March 31, 2010 remains in full force and affect and that each of its rents and subleases are assigned to the Bank by virtue of the Assignment of Rents dated as of August 7, 2007 as amended as of March 31, 2010. Each of the undersigned further covenants, certifiesand agrees (i) that the security interests, pledges and assignments granted to Manufacturers and Traders Trust Company by the Security Documents and respectively as appropriate perfected by subsequent UCC-1 filings shall be unaffected by any future change of status of any Subsidiary Guarantor and shall remain in full force and effect as set forth therein and continue to constitute a binding first security interest in the stated assets of each of the undersigned securing the Borrower’s and each of the undersigned’s debt to Manufacturers and Traders Trust Company without any further writing, and (ii) that the Guaranty granted to Manufacturers and Traders Trust Company by the Primary Guarantors and Subsidiary Guarantorsshall be unaffected by any future change of status of any Subsidiary Guarantor and shall remain in full force and effect as set forth therein and shall continue to constitute a binding guaranty of all obligations of the Borrower to the Bank by each of the undersigned Guarantors without any further writing. Very truly yours, BORROWER: EMERGING VISION, INC. By:/s/Glenn Spina Name:Glen Spina, Its Chief Executive Officer TIN # 11-3096941 PRIMARY GUARANTORS: OG ACQUISITION, INC. By:/s/Glenn Spina Name:Glen Spina, Its Chief Executive Officer TIN # 93-0952526 COMBINE BUYING GROUP, INC. By:/s/Glenn Spina Name:Glen Spina, Its Chief Executive Officer TIN # 20-5598496 1725/B/A THE OPTICAL GROUP By:/s/Glenn Spina Name:Glen Spina, Its Chief Executive Officer TIN # 12-0982103 VISIONCARE OF CALIFORNIA By:/s/Glenn Spina Name:Glen Spina, Its Chief Executive Officer TIN # 93-0952526 SUBSIDIARY GUARANTORS: EMERGING BUSINESS BROKERAGE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-5990688 EMERGING VISION KING OF PRUSSIA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3339054 EMERGING VISION USA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 27-1571430 EV ACQUISITION, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3338453 EV CONTACTS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3165978 INSIGHT IPA OF NEW YORK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3413503 OPTI-CAPITAL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 26-0274312 SINGER SPECS OF WESTMORELAND, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3165292 SINGER SPECS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 51-0291693 STERLING OPTICAL OF BAYSHORE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2497850 STERLING OPTICAL OF CHAUTAUQUA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2478760 STERLING OPTICAL OF COLLEGE POINT, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 30-0544330 STERLING OPTICAL OF COMMACK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-1972297 STERLING OPTICAL OF CP, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 26-2821750 STERLING OPTICAL OF CROSSGATES MALL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 73-1699266 STERLING OPTICAL OF GRAND FORKS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 25-352800 STERLING OPTICAL OF HUNTINGTON, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-8693886 STERLING OPTICAL OF IVERSON, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 26-2311182 STERLING OPTICAL OF JEFFERSON VALLEY, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3338968 STERLING OPTICAL OF LAVALE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2491103 STERLING OPTICAL OF NEWBURGH, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2491557 STERLING OPTICAL OF ROCKAWAY, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 52-2442207 STERLING OPTICAL OF WARMINSTER, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-1532102 STERLING OPTICAL OF WAYNE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 26-2311094 STERLING OPTICAL OF WEST HEMPSTEAD, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3112920 STERLING OPTICAL OF WESTMORELAND, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-1532127 STERLING OPTICAL OF W.P ROAD, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 26-2596411 STERLING U.S.A, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3201208 STERLING VISION BOS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3292012 STERLING VISION DKM, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3341270 STERLING VISION OF 794 LEXINGTON, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3633114 STERLING VISION OF AVIATION MALL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-8676743 STERLING VISION OF ANNAPOLIS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 80-0061229 STERLING VISION OF ARNOT MALL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3165978 STERLING VISION OF BEAVER DAM, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3479354 STERLING VISION OF BLASDELL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3315915 STERLING VISION OF BROOKFIELD SQUARE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-5883418 STERLING VISION OF CALIFORNIA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3165980 STERLING VISION OF CAMBRIDGE SQUARE, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3303951 STERLING VISION OF CAMP HILL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3425991 STERLING VISION OF CLIFTON PARK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2498733 STERLING VISION OF COLUMBIA MALL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3633070 STERLING VISION OF DELAFIELD, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3212991 STERLING VISION OF DULLES, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3398019 STERLING VISION OF EAST ROCKAWAY, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3211287 STERLING VISION OF FAIR OAKS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3366560 STERLING VISION OF FULTON ST., INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3341234 STERLING VISION OF GREEN ACRES, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3303949 STERLING VISION OF HAGERSTOWN, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3306773 STERLING VISION OF HEMPSTEAD, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3117062 STERLING VISION OF IRONDEQUOIT, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 30-0310502 STERLING VISION OF ISLANDIA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3238993 STERLING VISION OF JOHNSON CITY, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-5840899 STERLING VISION OF KENOSHA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3345481 STERLING VISION OF M STREET, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-4478224 STERLING VISION OF MENLO PARK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3686612 STERLING VISION OF MONTGOMERY MALL, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2491778 STERLING VISION OF MYRTLE AVE., INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-4478140 STERLING VISION OF NANUET, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3212990 STERLING VISION OF NEWPARK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3212995 STERLING VISION OF OLEAN, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 01-0601482 STERLING VISION OF ONTARIO MILLS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3306793 STERLING VISION OF OWINGS MILLS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3461857 STERLING VISION OF PARAMUS PARK, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-5990867 STERLING VISION OF POTOMAC MILLS, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3201204 STERLING VISION OF SOUTH TOWN PLAZA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3338861 STERLING VISION OF SPOTSYLVANIA, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-3304129 STERLING VISION OF STATEN ISLAND, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 20-2491427 STERLING VISION OF WESTMINSTER, INC. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 11-3341257 VISION OPTICAL CO. By:/s/Glenn Spina Name:Glenn Spina, Its President and Chief Executive Officer TIN # 23-1605202 EXHIBIT “A” – ACTIVE SUBSIDIARY GUARANTORS: EMERGING BUSINESS BROKERAGE, INC. EMERGING VISION KING OF PRUSSIA, INC. EMERGING VISION USA, INC. EV ACQUISITION, INC. EV CONTACTS, INC. INSIGHT IPA OF NEW YORK, INC. OPTI-CAPITAL, INC. SINGER SPECS OF WESTMORELAND, INC. SINGER SPECS, INC. STERLING OPTICAL OF BAYSHORE, INC. STERLING OPTICAL OF CHAUTAUQUA, INC. STERLING OPTICAL OF COLLEGE POINT, INC. STERLING OPTICAL OF COMMACK, INC. STERLING OPTICAL OF CP, INC. STERLING OPTICAL OF CROSSGATES MALL, INC. STERLING OPTICAL OF GRAND FORKS, INC. STERLING OPTICAL OF HUNTINGTON, INC. STERLING OPTICAL OF IVERSON, INC. STERLING OPTICAL OF JEFFERSON VALLEY, INC. STERLING OPTICAL OF LAVALE, INC. STERLING OPTICAL OF NEWBURGH, INC. STERLING OPTICAL OF ROCKAWAY, INC. STERLING OPTICAL OF WARMINSTER, INC. STERLING OPTICAL OF WAYNE, INC. STERLING OPTICAL OF WEST HEMPSTEAD, INC. STERLING OPTICAL OF WESTMORELAND, INC. STERLING OPTICAL OF W.P ROAD, INC. STERLING U.S.A, INC. STERLING VISION BOS, INC. STERLING VISION DKM, INC. STERLING VISION OF 794 LEXINGTON, INC. STERLING VISION OF AVIATION MALL, INC. STERLING VISION OF ANNAPOLIS, INC. STERLING VISION OF ARNOT MALL, INC. STERLING VISION OF BEAVER DAM, INC. STERLING VISION OF BLASDELL, INC. STERLING VISION OF BROOKFIELD SQUARE, INC. STERLING VISION OF CALIFORNIA, INC. STERLING VISION OF CAMBRIDGE SQUARE, INC. STERLING VISION OF CAMP HILL, INC. STERLING VISION OF CLIFTON PARK, INC. STERLING VISION OF COLUMBIA MALL, INC. STERLING VISION OF DELAFIELD, INC. STERLING VISION OF DULLES, INC. STERLING VISION OF EAST ROCKAWAY, INC. STERLING VISION OF FAIR OAKS, INC. STERLING VISION OF FULTON ST., INC. STERLING VISION OF GREEN ACRES, INC. STERLING VISION OF HAGERSTOWN, INC. STERLING VISION OF HEMPSTEAD, INC. STERLING VISION OF IRONDEQUOIT, INC. STERLING VISION OF ISLANDIA, INC. STERLING VISION OF JOHNSON CITY, INC. STERLING VISION OF KENOSHA, INC. STERLING VISION OF M STREET, INC. STERLING VISION OF MENLO PARK, INC. STERLING VISION OF MONTGOMERY MALL, INC. STERLING VISION OF MYRTLE AVE., INC. STERLING VISION OF NANUET, INC. STERLING VISION OF NEWPARK, INC. STERLING VISION OF OLEAN, INC. STERLING VISION OF ONTARIO MILLS, INC. STERLING VISION OF OWINGS MILLS, INC. STERLING VISION OF PARAMUS PARK, INC. STERLING VISION OF POTOMAC MILLS, INC. STERLING VISION OF SOUTHTOWNE PLAZA, INC. STERLING VISION OF SPOTSYLVANIA, INC. STERLING VISION OF STATEN ISLAND, INC. STERLING VISION OF WESTMINSTER, INC. VISIONCARE OF CALIFORNIA. VISION OPTICAL CO.
